DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 12-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10649248 B1 (Fan Jiang; Shih-Chyuan et al.) 


    PNG
    media_image1.png
    491
    560
    media_image1.png
    Greyscale

Per claims 1 and 14, Fan Jiang teaches a display device [46] comprising: a spatial light modulator comprising a layer of addressable pixels [see the first full paragraph of column 5]; a display polariser arranged on a side of the spatial light modulator, the display polariser being a linear polarizer [54 or 60 and see the paragraph bridging columns 7-8]]; and a guest-host liquid crystal retarder comprising a liquid crystal layer comprising a guest material and a host material [90,94,96], wherein the guest material is an anisotropic material [96] and the host material is a liquid crystal material [94], the guest-host liquid crystal retarder being arranged on the same side of the spatial light modulator as the display polariser with the display polariser arranged between the guest-host liquid crystal retarder and the spatial light modulator [see figure 3], wherein the optical axis of the guest-host liquid crystal retarder has an alignment component perpendicular to the plane of the guest-host liquid crystal retarder in at least a state of the host material [see the first full paragraph of column 9].  
Fan Jiang lacks passive retarder arranged between the display polarizer and the guest-host liquid crystal retarder.  However, it was common knowledge to incorporate retards between polarizers and viewing angle control cells in order to improve on axis contrast.   Therefore, prior 
Per claim 2, Fan Jiang teaches a display device according to claim 1, wherein the anisotropic material is an anisotropic absorber [dichroic dye 96 is used].  
Per claim 3, Fan Jiang teaches a display device according to claim 2, wherein the anisotropic material is a dichroic dye or a pleochroic dye [see the first full paragraph of column 9].   
Per claims 6-7, Fan Jiang teaches a display device according to claim 1, wherein the volume of the guest material is less than 3% of the volume of the host material or ofPage 3 of 9APPLICATION NO. 16/513,223 ATTORNEY DOCKET No. 424001the weight of the host material [the column 9:15-35, Any suitable dichroic dye 96 may be used in the liquid crystal material of layer 90 (e.g., black dye, blue dye, purple dye, etc.).  The concentration of dye may be at least 0.1%, at least 0.5%, 0.1% to 3%, less than 5%, or other suitable concentration.]  While not specifically identifying the concentration by volume or weight, it was common knowledge to use either volume or weight to maintain the proper concentration. Improved accuracy would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.      
Per claim 8, Fan Jiang teaches a display device according to claim 1, wherein the guest material comprises a positive dichroic material or a positive pleochroic material and the optical axis of the guest-host liquid crystal retarder has an alignment component in the plane of the guest-host liquid crystal retarder that is orthogonal to the electric vector transmission direction of the display polarizer [see the first full paragraph of column 9].  
Per claims 9 and 18, Fan Jiang teaches a display device according to claim 1.  Fan Jiang lacks the on-axis extinction coefficient of the guest-host liquid crystal retarder in at least one mode of operation is at least 60% [see column 7:35-65] or wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is less than or equal to at most 33% of the luminance along the normal to the spatial light modulator.  While not explicitly teaching the extinction coefficient or the decreasing luminance at 45 degree viewing angle, it would have involved only routine skill in the art to optimize limited off axis viewing in view of optical noise created by the dye material.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.        
claim 1, further comprising an additional polariser that is a linear polariser and is arranged on the same side of the spatial light modulator as the display polariser with the guest-host liquid crystal retarder arranged between the display polariser and the additional polarizer [see figure and polarizer 102].  
Per claim 13, Fan Jiang teaches a display device according to claim 12, wherein the display polarizer and the additional polariser have electric vector transmission directions that are parallel [see the last full paragraph of column 8].  
Per claim 15, Fan Jiang teaches a display device according to claim 1, wherein the guest-host liquid crystal retarder is a switchable liquid crystal retarder furtherPage 3 of 5APPLICATION No. 16/513,223 ATTORNEY DOCKET NO. 424001comprising transparent electrodes arranged to apply a voltage capable of switching host material between at least two states [98], in one of which states the optical axis of the guest-host liquid crystal retarder has an alignment component perpendicular to the plane of the guest-host liquid crystal retarder [see the first full paragraph of column 9].  
Per claim 16, Fan Jiang a display device according claim 15, further comprising a control system arranged to control the voltage applied across the electrodes of the at least one switchable liquid crystal retarder [26].  
Per claim 17, Fan Jiang a display device according to claim 1, further comprising a backlight arranged to output light, wherein the spatial light modulator is a transmissive spatial light modulator arranged to receive output light from the backlight [72 and 78].  
Per claim 20, Fan Jiang teaches a display device according to claim 1, wherein the display polariser is an output polariser arranged on the output side of the spatial light modulator [see figure 3 and 54].  
Per claim 21, Fan Jiang teaches  (Currently amended) A display device according to claim 1, wherein the spatial light modulator comprises an emissive spatial light modulator arranged to output light and the display polariser is an output display polariser arranged on the output side of the emissive spatial light modulator [see figure 3 and 54].
Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10649248 B1 (Fan Jiang; Shih-Chyuan et al.), as applied to claims 1-3, 8, 12-17, and 20-21 above, and further in view of US 20190154896 A1 (YANAI; Yujiro). 
Per claims 4-5 and 11, Fan Jiang a display device according to claim 1.  Fan Jiang lacks the anisotropic material comprises anisotropic metallic nanomaterial wherein the anisotropic .  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10649248 B1 (Fan Jiang; Shih-Chyuan et al.), as applied to claims 1-3, 8, 12-17, and 20-21 above, in view of US 20180188576 A1 (XU; Xiaoling et al.)
Per claim 19, Fan Jiang teaches a display device according to claim 17, wherein the display polariser is an input display polariser arranged on the input side of the spatial light modulator between the backlight and the spatial light modulator [see polarizer 60].  Fan Jiang, but Xu teaches, the guest-host liquid crystal retarder is arranged between the input display polariser and the backlight.  See Xu’s figures 2-1 and 2-3.  Xu teaches the viewing angle screen could be place before or after the display cell.  Simplified manufacturing would have been an expected benefit.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Xu with Fan Jiang.  

Allowable Subject Matter
Claims 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Response to Arguments
Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive.
Regarding applicant’s sole argument require supportive references for the retarder, see MPEP 2144.03 C.  Specifically the proper response requires “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (‘[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.’)". A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”  Until Applicant properly replies by explaining why the noticed fact is not considered to be common knowledge, the rejection is deemed proper.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES A DUDEK/Primary Examiner, Art Unit 2871